of the proceedings would have been different.         Strickland v. Washington,
                466 U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683
                P.2d 504, 505 (1984) (adopting the test in Strickland). Both components of
                the inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                must demonstrate the underlying facts by a preponderance of the
                evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We
                give deference to the district court's factual findings if supported by
                substantial evidence and not clearly erroneous but review the court's
                application of the law to those facts de novo.       Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                                    First, appellant claimed that trial counsel was ineffective
                during the preliminary hearing because counsel failed to present a
                defense, failed to object to the State's version of the facts, and admitted
                that there was sufficient evidence as to two of the charges. Appellant
                failed to demonstrate that counsel's performance was deficient or that he
                was prejudiced. Counsel made objections and tested the State's case by
                cross-examining the witnesses about the charges. Appellant failed to
                identify other objections that counsel should have made or how further
                objections or actions by counsel would have changed the outcome of the
                proceedings. See Hargrove v. State, 100 Nev. 498, 502, 686 P.2d 222, 225
                (1984) (holding that no relief is warranted where petitioner raises 'bare'
                or 'naked' claims for relief, unsupported by any specific factual allegations
                that would, if true, have entitled him to withdrawal of his plea"). While
                counsel did concede that there was probable cause as to the charges of
                battery of an officer and assault of an officer, appellant failed to


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A


                     T•7111.-74-7    •
                demonstrate that he was prejudiced. The district court dismissed the
                battery-of-an-officer charge, and the testimony of two police officers
                regarding appellant's resistance during arrest provided probable cause to
                bind him over on the assault-of-an-officer charge. See Sheriff v. Hodes, 96
                Nev. 184, 186, 606 P.2d 178, 180 (1980) (citations omitted) (holding that
                probable cause to support a criminal charge "may be based on slight, even
                'marginal' evidence"). Therefore, the district court did not err in denying
                this claim.
                              Second, appellant claimed that trial counsel was ineffective for
                filing a pretrial petition for a writ of habeas corpus because it forced
                appellant to forfeit his right to a speedy trial. Appellant failed to
                demonstrate that counsel's performance was deficient or that he was
                prejudiced. Appellant initially asserted his right to a speedy trial, but
                after discussing the issue with the district court, he agreed to waive his
                right to a speedy trial so that counsel could challenge the charges in a
                pretrial petition for a writ of habeas corpus. In light of appellant's
                voluntary waiver, appellant failed to demonstrate that counsel acted
                unreasonably in filing a pretrial habeas petition. Furthermore, appellant
                did not demonstrate a reasonable probability of a different outcome at
                trial had counsel not filed a pretrial habeas petition. Accordingly, the
                district court did not err in denying this claim.
                              Third, appellant claimed that trial counsel was ineffective for
                failing to obtain surveillance video from the stairwell of the motel where
                the battery took place and from a hotel near the area where he was
                arrested. Appellant failed to demonstrate that counsel's performance was


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                     deficient or that he was prejudiced. His assertions as to what an
                    investigation would have uncovered are speculative and conclusory with
                    no factual support. See Hargrove, 100 Nev. at 502-03, 686 P.2d at 225.
                    Therefore, the district court did not err in denying this claim.
                                       Fourth, appellant claimed that trial counsel was ineffective for
                    failing to interview (1) T. Purifoy to determine if she actually consented to
                    a search of her motel room where appellant's identification was obtained;
                    (2) appellant's girlfriend, who would have impeached the victim and
                    testified that appellant acted in self-defense as to the assault charge; and
                    (3) the victim, which would have helped counsel determine how to
                    question him at trial. Appellant failed to demonstrate that counsel's
                    performance was deficient or that he was prejudiced. Trial counsel
                    testified during the evidentiary hearing that he attempted, but was
                    unable, to contact T. Purifoy before trial. Thus, appellant failed to
                    demonstrate that counsel's performance was deficient. Furthermore,
                     appellant failed to demonstrate prejudice, as there is no support in the
                    record for his speculative assertion that T. Purifoy might not have
                    consented to the search of her motel room. Counsel also testified that he
                    did not learn that appellant's girlfriend was a percipient witness until
                    trial, at which point he unsuccessfully attempted to endorse her as a
                    witness. Because appellant did not inform counsel before trial that his
                    girlfriend was a witness and wished to testify, counsel was not deficient
                    for failing to interview her. As to his claim regarding the victim, appellant
                    failed to explain how a pretrial interview of the victim would have had a




 SUPREME COURT
         OF
      NEVADA
                                                                4
 (0) 1947A

MEE              I I D2f,STW'iMiittF4V;TYOWZNWTI5PW:                       :
                reasonable probability of changing the outcome of the trial. Thus, the
                district court did not err in denying this claim.
                            Fifth, appellant claimed that trial counsel was ineffective for
                failing to allow appellant to have an active role in his defense and for
                failing to file a motion to withdraw as counsel. Appellant failed to allege
                specific facts that would entitle him relief and thus failed to demonstrate
                deficiency or prejudice.   See id. at 502, 686 P.2d at 225. Therefore, the
                district court did not err in denying this claim.
                            Sixth, appellant claimed that trial counsel was ineffective for
                failing to sever the charges of attempted murder and battery with
                substantial bodily harm from the charge of assault on an officer.
                Appellant failed to demonstrate that his trial counsel's performance was
                deficient or that he was prejudiced. The offenses were properly joined
                because the assault, which occurred while officers were arresting
                appellant for attempted murder and battery of the victim, was relevant to
                prove appellant's identity in the attempted murder and battery offenses,
                and evidence of the attempted murder and battery was relevant to explain
                appellant's conduct during his arrest. Thus, evidence of the offenses was
                cross-admissible to prove appellant's identity as the attacker and his
                consciousness of guilt when he attempted to flee from the police.        See
                Weber v. State, 121 Nev. 554, 573, 119 P.3d 107, 120 (2005) (holding that
                offenses are "connected together" and thus properly joined if evidence of
                either offense is cross-admissible to prove the other offense). Accordingly,
                any motion to sever the charges would have been unsuccessful, and
                counsel cannot be ineffective for failing to file a futile motion.       See


SUPREME COURT
        OF
      NEVADA


(0) 1947A

  -
                Donovan v. State, 94 Nev. 671, 675, 584 P.2d 708, 711 (1978). Therefore,
                the district court did not err in denying this claim.
                            Seventh, appellant claimed that trial counsel was ineffective
                for failing to object to the State's numerous leading questions during the
                victim's testimony. Appellant failed to demonstrate that objections by
                counsel would have had a reasonable probability of changing the outcome
                of the trial, particularly given that the battery of the victim was captured
                on video and the victim and the motel manager, both of whom were
                familiar with appellant, identified appellant as the attacker. Therefore,
                the district court did not err in denying this claim.
                            Eighth, appellant claimed that trial counsel was ineffective for
                failing to object to the police officer's hearsay testimony that T. Purifoy
                told him that the man who knocked on her door and was captured on
                surveillance video had left some personal belongings in her motel room. In
                light of the overwhelming evidence of guilt, appellant failed to
                demonstrate that he was prejudiced. As discussed above, the battery was
                captured on videotape and appellant was identified as the attacker by two
                witnesses who knew him. Therefore, appellant did not demonstrate a
                reasonable probability that the outcome of the proceedings would have
                been different had counsel objected to the officer's testimony. Accordingly,
                the district court did not err in denying this claim.
                            Ninth, appellant claimed that trial counsel was ineffective for
                failing to object to the display of a prior booking photograph, which
                revealed to the jury that he had criminal history. Appellant failed to
                demonstrate prejudice. At trial, an officer testified that, once he


SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A

                &IMO
                                   discovered appellant's identification at the motel, he entered appellant's
                                   information in "Crime Web" and obtained a photograph of appellant,
                                   which he then compared to the attacker in the video. It appears that this
                                   testimony and photograph were improper references to appellant's prior
                                   criminal activity, see Manning v. Warden, 99 Nev. 82, 86-87, 659 P.2d 847,
                                   850 (1983), and counsel should have objected. Nevertheless, we conclude
                                   that the references were not prejudicial given the overwhelming evidence
                                   of appellant's guilt. Therefore, the district court did not err in denying
                                   this claim.
                                                 Tenth, appellant claimed that trial counsel was ineffective for
                                   failing to object to the video evidence for lack of authentication. Appellant
                                   failed to demonstrate prejudice, as he has failed to support his claim with
                                   specific facts. See Hargrove, 100 Nev. at 502, 686 P.2d at 225. Neither the
                                   record nor appellant's factual allegations indicate any issues with the
                                   authenticity of the video. Therefore, appellant failed to demonstrate a
                                   reasonable probability that, had counsel objected to the authentication of
                                   the video, the outcome of the trial would have been different. Accordingly,
                                   the district court did not err in denying this claim.
                                                 Eleventh, appellant claimed that trial counsel was ineffective
                                   for conceding appellant's guilt during closing arguments. Appellant failed
                                   to demonstrate that counsel's performance was deficient or that he was
                                   prejudiced. During closing arguments, counsel contested the charge of
                                   attempted murder and did not challenge the identification of appellant or
                                   the other charges. Subsequently, counsel informed the court that his
                                   decision not to contest the identification of the attacker was a strategic


   SUPREME COURT
          OF
       NEVADA


  (0) 1947A

..
Yg17:44:4%-liMMERPRINVTA- VA   r                                                    1:DliiiZEBESIEFREENIIERE
decision, and appellant affirmed that he agreed with the decision. Thus,
the record repels appellant's claim. Furthermore, at trial, the jury
watched a videotape depicting the charged battery, the motel manager
identified appellant on the video, and the victim identified appellant as
the attacker. Thus, in light of this evidence, it was not unreasonable for
counsel to avoid arguing that appellant was not the attacker and instead
argue that appellant did not have the requisite intent to commit murder.
In addition, because of the overwhelming evidence that appellant was the
attacker, appellant failed to demonstrate a reasonable probability that the
outcome of the trial would have been different had counsel challenged the
identification of the attacker. Therefore, the district court did not err in
denying this claim.
            Twelfth, appellant claimed that trial counsel was ineffective
for conceding that appellant had prior felony convictions without sufficient
proof submitted by the State. Specifically, appellant asserted that counsel
should have objected to the use of a conviction from California to
adjudicate him a habitual criminal because the State presented only court
minutes of that conviction and not a certified judgment of conviction.
Appellant failed to demonstrate that counsel's performance was deficient
or that he was prejudiced. This court previously rejected appellant's
underlying argument on appeal from the denial of a motion to correct an
illegal sentence, and concluded that the State sufficiently proved
appellant's prior felony convictions at the time of sentencing. See Emerson
v. State, Docket Nos. 53623, 54609 (Order of Affirmance, May 7, 2010).
Thus, appellant failed to demonstrate that an objection by counsel had a
                                 reasonable probability of changing the outcome of the sentencing hearing.
                                 Appellant also claimed that counsel failed to inform him that the State
                                 had filed notice of intent to seek habitual criminal treatment, but
                                 appellant did not provide any explanation as to how he was prejudiced.
                                See Hargrove, 100 Nev. at 502, 686 P.2d at 225. Accordingly, the district
                                 court did not err in denying these claims.
                                                        Next, appellant claimed that appellate counsel was ineffective
                                 for failing to raise on direct appeal the abovementioned claims of
                                ineffective assistance of trial counsel. Appellant failed to demonstrate
                                that appellate counsel's performance was deficient or that he was
                                prejudiced. See Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114
                                (1996). Claims of ineffective assistance of trial counsel should be raised in
                                 a post-conviction petition for a writ of habeas corpus rather than on direct
                                 appeal. Rippo v. State, 122 Nev. 1086, 1095, 146 P.3d 279, 285 (2006).
                                Furthermore, as discussed above, appellant failed to demonstrate
                                ineffective assistance of trial counsel, and thus cannot show that he was
                                prejudiced by appellate counsel's failure to raise those claims on direct
                                 appeal. Therefore, the district court did not err in denying this claim.
                                                        Finally, appellant claimed that (1) the district court violated
                                his due process rights by adjudicating him a habitual criminal; (2) he is
                                 actually innocent of being a habitual criminal because the State failed to
                                present proper documentation of his prior convictions; (3) his Fourth
                                Amendment right was violated; and (4) the district court violated his due
                                process rights by denying his motion to correct and/or modify an illegal
                                 sentence. These claims were raised and rejected on direct appeal or on


   SUPREME COURT
           OF
        NEVADA
                                                                                 9
   (0) 1947A

. ','.5•M;',55KunfilMINMEMirard I reagrCIVIMZWW.11M ,..feAM-
                                        -                                                                                 -i ll
                          appeal from the denial of appellant's motion to correct an illegal sentence.
                          See Emerson v. State, Docket Nos. 53623, 54609 (Order of Affirmance, May
                          7, 2010). Therefore, further litigation of these claims is barred by the
                          doctrine of the law of the case, see Hall v. State, 91 Nev. 314, 316, 535 P.2d
                          797, 799 (1975), and the district court did not err in denying these claims.
                                      Having concluded appellant is not entitled to relief, we
                                      ORDER the judgment of the district court AFFIRMED. 2



                                                                                  J.




                                                                     Cherry


                          cc: Hon. David B. Barker, District Judge
                               Kenneth Leslie Emerson
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk


                                2We   have reviewed all documents that appellant has submitted in
                          proper person to the clerk of this court in this matter, and we conclude
                          that no relief based upon those submissions is warranted. To the extent
                          that appellant has attempted to present claims or facts in those
                          submissions which were not previously presented in the proceedings
                          below, we have declined to consider them in the first instance.




SUPREME COURT
          OF
     NEVADA
                                                               10
(0) 1947A


     55tEEMEENICATIMI I Eitni